Citation Nr: 1130588	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the Veteran if further action is required on his part.


REMAND

In June 2010, the Board remanded this matter to the RO for further procedural and evidentiary development.  Because that development has not been completed, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required).


In its June 2010 remand, the Board asked that the RO associate with the claims file records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  The RO requested these records; however, they appear to be incomplete.  The Veteran and a relative share a name but have different social security numbers.  Most of the records received pursuant to the RO's SSA record request pertained to the relative and not to the Veteran.  The misfiled documents were removed from the claims file pursuant to Chairman's Memorandum 01-06-20.

VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); compare Murincsak v. Derwinski, 2 Vet. App. 363 (1992) to Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).  In this case, the SSA records are potentially highly relevant to the Veteran's claim.  As such, the RO must make another attempt to secure them utilizing accurate identifying information to include the correct social security number.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The non-existence or unavailability of such records must be verified by SSA.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (2).  Caution must be used to ensure that no person's records, other than the Veteran, are associated with the claims file.

2.  When the action requested has been completed, undertake any other indicated development deemed appropriate under the law and then readjudicate the issue.  If the decision remains adverse to the Veteran, he and his representative should be afforded a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


